 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELIZABETH BRANDT,                                    No. 1:17-cv-00643-DAD-EPG

12                         Plaintiff,
13            v.                                           ORDER GRANTING JOINT STIPULATION
                                                           TO DISMISS ACTION WITH PREJUDICE
14    OCWEN LOAN SERVICING, LLC,
                                                           (Doc. No. 51)
15                         Defendant.
16

17           Pursuant to the parties’ joint stipulation to dismiss this action with prejudice (Doc. No.

18   51), it is hereby ordered that:

19                 1. This action is hereby dismissed in its entirety with prejudice as to plaintiff’s

20                    individual claims, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii);

21                 2. The parties are to bear their own fees and costs; and

22                 3. The court declines to retain jurisdiction over this matter to enforce the parties’

23                    settlement since there does not appear to be any future action to be taken pursuant

24                    to that settlement agreement.

25   IT IS SO ORDERED.
26
         Dated:      November 20, 2018
27                                                         UNITED STATES DISTRICT JUDGE

28
                                                          1
